                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
                                                  )     Case No. 1:99CR00075
                                                  )
v.                                                )      OPINION AND ORDER
                                                  )
ELLIOT LAMONT JOHNSON,                            )     By: James P. Jones
                                                  )     United States District Judge
                                                  )
                  Defendant.                      )

     Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Nancy C. Dickenson, Assistant Federal Public Defender,
Abingdon, Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

I find the defendant eligible for relief and I will reduce the sentence.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment

of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280

grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty


                                            

range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than 5

grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if the 2010 FSA were in effect at the time the defendant’s

crime was committed. 2018 FSA § 404(b).

      While a defendant whose crime was committed before August 3, 2010, may

be eligible for reduction in sentence, 2018 FSA § 404(a), the Act provides that the

court is not required to reduce any sentence, id. at § 404(c). Thus, the court must

first consider whether the defendant is eligible for a reduction in sentence. Second,

if the defendant is eligible for reduction, the court must determine whether, and to

what extent, a reduction is warranted.

      The    defendant was indicted in this court on November 10, 1999, and

charged with possessing with the intent to distribute and distributing cocaine base

within 1,000 feet of a school, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B),

and 860(a). On February 24, 2000, a jury found the defendant guilty, and he was

held accountable for 5 to 20 grams of cocaine base. While the defendant was

subject to a mandatory minimum sentence of 60 months, he was determined to be a

career offender and to have a total offense level of 34, and a criminal history

category of VI, which under the U.S. Sentencing Guidelines Manual, produced a


                                         -2-

guideline range of 262 to 327 months. He was also subject to a term of supervised

release following imprisonment of eight years in light of the provisions of 21

U.S.C. § 860(a). The defendant was sentenced on May 23, 2000, to 262 months

imprisonment. His current release date is May 19, 2019.

      Under the 2018 FSA, the new statutory sentencing range, if applied to the

defendant, would be 1 to 40 years, and the maximum term of supervised release

would be six years. 21 U.S.C. § 841(b)(1)(C) and 860(a).

      Because the defendant’s guideline range remains the same and the 2010 FSA

does not affect the defendant’s sentence of imprisonment, I decline to reduce his

262-months sentence. The 2010 FSA does affect his term of supervised release,

however, which I will reduce to six years.

      Accordingly, it is hereby ORDERED as follows:

      1.    The Motion to Reduce Sentence, ECF No. 62, is GRANTED in part;

      2.    The defendant’s term of supervised release is reduced to six years;

and

      3.     The defendant’s term of imprisonment and other provisions of his

sentencing judgment shall otherwise remain unchanged.



                                               ENTER: February 26, 2019

                                               /s/ James P. Jones
                                               United States District Judge

                                        -3-

